Citation Nr: 0213135	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  01-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under provisions of Title 38, United States Code, Section 
1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1941 to 
September 1945.  He died in June 1997.  The appellant is the 
widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  By an August 2001 action, the 
Board remanded this case for additional development. 


FINDINGS OF FACT

1.  The veteran died of lung cancer in June 1997.  

2.  The veteran's death was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
veteran's medical treatment, specifically treatment for 
diabetes mellitus and hypertension.  His death was not the 
result of an event not reasonably foreseeable.


CONCLUSION OF LAW

DIC under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. 
§ 1151 (West Supp. 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant contends that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  The veteran died in June 1997 while in 
a hospice home.  His certificate of death lists the cause of 
death as lung cancer.  The appellant maintains that VA 
failure to properly and timely diagnose the veteran's lung 
and heart diseases caused his premature and unnecessary death 
by lung cancer.  She asserts that VA was at fault for having 
failed to detect chronic obstructive pulmonary disease 
(COPD), lung cancer, and advanced coronary artery disease 
during the veteran's regular diabetic treatment at the VA 
Medical Center (VAMC) in Ann Arbor, from 1989 until December 
1996.  The appellant further contends that the advanced state 
of these disorders at the time of their discovery precluded 
effective treatment and thereby caused his death.  According 
to the appellant, at the veteran's last check-up at the Ann 
Arbor VAMC, he was told that his lungs were clear.  However, 
the appellant notes that three months later in March 1997, 
Dr. Rakesh Patel, a private physician, detected the veteran's 
tumor using a stethoscope. 

In response to the appellant's contentions, the RO requested 
that Dr. William Barrie from the Ann Arbor VAMC review the 
veteran's treatment records and address the appellant's 
contentions.  In letters from the VAMC, dated in April, May, 
and July 1998, it was noted that it was not the standard of 
care for lung cancer screening to perform routine chest x-
rays or sputum cytology tests.  That approach was supported 
by the U.S. Preventative Services Guidelines and other 
national organizations.  The physician noted that the veteran 
never complained of chest pain or other cardiopulmonary 
complaints during his clinic visits at the Ann Arbor VAMC, 
and that it was not standard medical practice to do invasive 
tests to assess for heart disease in asymptomatic patients.  
In regard to the appellant's statement that the veteran had 
smoked two packages of cigarettes until quitting in 1982, the 
physician noted that the risk of lung cancer remarkably 
decreased by 10 years after smoking cessation, and approached 
normal/average risk by 15 years.  It was reported that lung 
cancer generally had no symptoms until it reached an advanced 
stage and then had poor treatment outcomes.  It was reported 
that there was a lack of evidence that screening reduced 
mortality.  The physician noted that the veteran was on 
appropriate first-line drug therapy for his hypertension and 
diabetes with excellent blood pressure control.  

A private medical statement from V. Goburdhun, M.D., dated in 
August 2000, shows that at that time, Dr. Goburdhun stated 
that he had been requested by the veteran's daughter to write 
a letter regarding the veteran.  Dr. Goburdhun indicated that 
he had seen the veteran on May 1, 1997, after he had been 
worked up by a local internist and found to have what 
appeared to be a malignancy of his lung.  Since there was 
some consideration of lung surgery pre-operatively, he had a 
thallium stress test to evaluate his cardiac status.  The 
thallium stress test was abnormal and a cardiac 
catheterization was done.  He was found to have severe 
coronary artery disease, not suitable for angioplasty and, 
because of his lung problem, bypass surgery would have been 
extremely high risk.  Therefore, no further intervention was 
recommended.  Dr. Goburdhun noted that the veteran had been 
receiving medical care from the VA for many years and that 
the veteran's daughter had provided him the veteran's VA 
treatment records to review.  Dr. Goburdhun reported that he 
agreed with the VA consultant that many times people did not 
do routine stress tests or routine chest x-rays.  However, it 
was his opinion that the clinical examination that detected 
dullness in the lung space warranted a chest x-ray and should 
have been picked up by the physician that was seeing the 
veteran regularly at the VA.  Dr. Goburdhun revealed that he 
hoped that if the physician had picked up on that, a chest x-
ray would have been done to at least determine what the 
etiology of the clinical finding was.  Whether surgery would 
have been recommended or not would have depended on further 
work up as was done in his office, but he had no doubt that 
it could have been picked up earlier.   

In Dr. Goburdhun's statement, Dr. Goburdhun noted that with 
regard to the veteran's coronary status, it was known that 
the veteran was a heavy smoker, had diabetes and 
hypertension, and would, no doubt, have had a high risk for 
coronary artery disease.  He stated that although stress 
tests were not routinely provided on every patient, it was 
his opinion that a patient with multiple risk factors, 
particularly diabetics, who tended to have silent heart 
disease, needed evaluation of cardiac status at regular 
intervals.  According to Dr. Goburdhun, "most of the time, 
if we wait for symptoms, we are too late."  Dr. Goburdhun 
also noted that he understood that private practice medicine 
was somewhat different than institutional medicine and there 
was also a difference of practice among physicians since the 
practice of medicine was not entirely scientific and that it 
can vary from physician to physician.   

A private medical statement from M. Hariri, M.D., dated in 
October 2000, shows that at that time, Dr. Hariri indicated 
that he was writing a letter about the veteran at the request 
of his daughter.  Dr. Hariri stated that the veteran had been 
referred to him by Dr. R. Patel.  According to Dr. Hariri, 
the veteran had complained to Dr. Patel of chest pain and a 
chest x-ray was taken which showed a large, left lung mass 
with invasion of the chest wall.  A biopsy of the tumor was 
positive for cancer.  The veteran was a smoker until 
approximately twelve years before his death.  Dr. Hariri 
noted that his initial impression was that the veteran had 
advanced lung cancer.  The veteran had a pulmonary function 
test which showed chronic obstructive pulmonary disease.  Dr. 
Hariri reported that the veteran's chest pain was related to 
chest wall invasion and perhaps some pain was related to his 
coronary artery disease.  He stated that he did not know if 
the veteran ever had a chest x-ray at the VA hospital, but as 
initial work-up in hypertensive, diabetic, and COPD patients, 
a majority of physicians agreed that a chest x-ray was part 
of the examination.  

In September 2000, the RO received a private medical report 
from M. Fassihi, M.D., which showed that in January 1993, the 
veteran had a chest x-ray taken.  The x-ray was interpreted 
as showing no pneumothorax or hemothorax.  The heart and 
mediastinum were normal, and the lungs were clear.  The 
conclusion was that no cardiopulmonary abnormality was 
demonstrated.  

In September 2000, the RO received outpatient treatment 
records from the Ann Arbor VAMC, from October 1991 to 
December 1996.  The records show that in February 1995, it 
was noted that the veteran had insulin-dependent diabetes and 
hypertension.  The veteran denied any chest pain or shortness 
of breath.  Upon physical examination, his lungs were clear 
to auscultation, and his blood pressure was 130/70.  In 
December 1995, the veteran was treated for his diabetes.  At 
that time, it was noted that he had been a non-smoker for 10 
years.  The veteran noted that he felt well.  Upon physical 
examination, his lungs were clear to auscultation, and his 
blood pressure was 160/73.  According to the records, in 
January 1996, the veteran underwent a diabetes follow-up 
visit and at that time, he noted that he felt well and did 
not want to return until the spring.  The assessment was that 
his blood sugar was good.  On June 1, 1996, the veteran was 
treated after complaining of swelling behind his ear.  At 
that time, he denied having a fever or chills.  The diagnosis 
was of folliculitis.  On June 11, 1996, it was noted that the 
veteran's infected cysts of the neck were significantly 
improved.  The veteran denied any chest pain or shortness of 
breath.  Upon physical examination, the veteran's lungs were 
clear to auscultation.  It was noted that the veteran's 
hypertension was controlled.  The records show that in 
December 1996, the veteran underwent a follow-up visit for 
his diabetes.  At that time, he denied any chest pain.  Upon 
physical examination, his lungs were clear to auscultation. 

In September 2000, the RO received a private oncology 
consultation report from Ramesh K. Mohindra, M.D., dated in 
May 1997.  The report reflects that in May 1997, Dr. Mohindra 
examined the veteran at the request of Dr. Patel for left 
lung carcinoma.  Dr. Mohindra noted that the veteran had 
complained of unproductive cough and pain in the left upper 
lateral rib cage, and that subsequent chest x-ray and chest 
computed tomography (CT) revealed a very large mass in the 
left upper lobe involving the left chest wall and causing rib 
destruction.  Dr. Mohindra indicated that one week prior to 
the consultation, the veteran had been diagnosed with severe 
coronary artery disease.  The veteran's past history also 
included unstable insulin dependent diabetes mellitus and 
COPD.  The veteran had quit smoking 15 years ago after having 
smoked two packs per day all of his life.  Following the 
physical examination, Dr. Mohindra diagnosed the veteran with 
lung carcinoma, sub type not known, involving the left rib 
cage and left chest wall.  

In September 2000, the RO received private outpatient and 
inpatient treatment records from St. Mary Hospital, from 
March to May 1997.  The records show treatment for the 
veteran's lung cancer.  

In November 2000, the RO received a private medical statement 
from Rakesh Patel, M.D., dated in November 2000.  In the 
statement, Dr. Patel indicated that he had treated the 
veteran from January 1993 until his death in May 1997.  
According to Dr. Patel, the veteran's diagnoses were the 
following:  (1) diabetes mellitus, on large dose of insulin, 
(2) hypertension, (3) coronary artery disease, and (4) lung 
cancer with chest wall metastasis.   

In a private medical statement from Dr. Mohindra, dated in 
November 2000, Dr. Mohindra indicated that he first treated 
the veteran in May 1997 for non-small cell carcinoma of the 
left lung, with left chest wall invasion.  Because of 
coronary artery disease, COPD, and unstable insulin dependent 
diabetes mellitus, the veteran was not considered to be a 
candidate for surgical resection.  According to Dr. Mohindra, 
the veteran was then treated with a combination of radiation 
and chemotherapy.  

In December 2000, the veteran's daughter submitted newspaper 
and medical articles in support of the appellant's 
contentions.  The articles primarily concern smoking and 
heart disease and diabetes mellitus.  

In an August 2001 decision, the Board remanded this case.  At 
that time, the Board requested that the RO arrange for a VA 
physician to review the claims file and provide an expert 
medical opinion addressing each of the following matters.  
Each response was to include a discussion of relevant 
clinical findings, a full reasoned medical rationale, and a 
direct response to points raised by Doctors Goburdhun, 
Hariri, Patel, and Mohindra.  The relevant questions were the 
following: (1) was it at least as likely as not that VA 
failed to diagnosed and/or treat a pre-existing disease? (2) 
was it at least as likely as not that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
disorder(s) and provided treatment? and (3) was it at least 
as likely as not that the veteran's death would have been 
avoided had proper diagnosis and treatment been provided?

In response to the Board's remand decision, the RO requested 
a VA medical opinion.  In February 2002, such an opinion was 
received from Jeffrey L. Curtis, M.D., Chief, Pulmonary & 
Critical Care Medicine Section.  Dr. Curtis stated that he 
had reviewed the veteran's medical records.  Dr. Curtis 
indicated that screening chest radiographs were not currently 
recommended by any national specialty board or federal agency 
for diagnosis of lung cancer in asymptomatic ex-smokers, 
regardless of patient age.  Three previous NCI-funded trials 
had failed to show any survival advantage for such screening.  
Therefore, according to Dr. Curtis, it was not likely that VA 
had failed to diagnose and/or treat the lung cancer in a 
timely fashion.  Dr. Curtis reported that because 
bronchogenic carcinomas could be very rapidly growing tumors, 
it was not unreasonable to assume that the lung fields could 
be clear to auscultation at the patient's clinic visit in 
December 1996 and yet have a tumor mass detectable by 
examination in March 1997.  According to Dr. Curtis, a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession could not reasonably be 
expected to detect an asymptomatic lesion based on 
auscultation alone.  

In Dr. Curtis's February 2002 opinion, he stated that he did 
not find in the letters from Doctors Goburdhun, Hariri, 
Patel, and Mohindra clear evidence that they considered the 
patient a reasonable candidate for surgery up to the point of 
his coronary angiogram.  Dr. Curtis revealed that it also 
appeared from the notes that the patient may have had a 
prohibitive degree of impairment in lung function, which also 
could not have been reversed acutely by earlier testing.  
Thus, it was Dr. Curtis's opinion that he could not find 
evidence that the veteran's death could have been avoided by 
a chest radiograph in December 1996 or before then, or that 
his care at the VA was suboptimal.   

II.  Analysis

In the instant case, the appellant filed her claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death in July 2000.  Thus, the 
version of 38 U.S.C.A. § 1151 enacted by § 422(a) of Pub. L. 
No. 104-204, which became effective October 1, 1997, is 
consequently the applicable statute in this case, and the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997, is not for application.  See VAOPGCPREC 40-97.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-- (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable...

In the instant case, the evidence of record shows that the 
veteran died in June 1997 from lung cancer.  The appellant 
maintains that VA was at fault for having failed to detect 
COPD, lung cancer, and advanced coronary artery disease 
during the veteran's regular diabetic treatment at the VA 
Medical Center (VAMC) in Ann Arbor, from 1989 until December 
1996, and that VA failure to properly and timely diagnose the 
veteran's lung and heart diseases caused his premature and 
unnecessary death by lung cancer.  In this regard, the Board 
notes that there is no indication that the appellant is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 66 Fed. Reg. 
45,620, 45,630 (to be codified at 38 C.F.R. § 3.159(a)(1)).  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the August 2000 statement from Dr. Goburdhun, Dr. 
Goburdhun indicated that although he agreed with the VA 
consultant that many times people did not do routine stress 
tests or routine chest x-rays, it was his opinion that the 
clinical examination that detected dullness in the lung space 
warranted a chest x-ray and should have been picked up by the 
physician that was seeing the veteran regularly at the VA.  
However, the Board notes that a review of the veteran's 
outpatient treatment records from the Ann Arbor VAMC, from 
October 1991 to December 1996, show that during his diabetes 
follow-up examinations, he repeatedly denied any chest pain 
or shortness of breath, and his lungs were consistently clear 
to auscultation.  Thus, Dr. Goburdhun's statement indicating 
that the veteran's VA medical treatment records showed that a 
dullness was detected in the veteran's lung space, is not 
supported by the record.  

In Dr. Goburdhun's August 2000 statement, Dr. Goburdhun 
further indicated that although stress tests were not 
routinely provided for every patient, it was his opinion that 
a patient with multiple risk factors, particularly diabetics 
who tended to have silent heart disease, needed evaluation of 
cardiac status at regular intervals.  However, the Board 
observes that Dr. Goburdhun also stated that he understood 
that there was a difference of practice among physicians 
since the practice of medicine was not entirely scientific 
and could vary from physician to physician.  

The Board recognizes that, in the private medical statement 
from Dr. Hariri, dated in October 2000, Dr. Hariri reported 
that he did not know if the veteran ever had a chest x-ray at 
the VA hospital, but as initial work-up in hypertensive, 
diabetic, and COPD patients, a majority of physicians agreed 
that a chest x-ray was part of the examination.  However, the 
Board notes that in the February 2002 VA medical opinion, Dr. 
Curtis reported that screening chest radiographs were not 
currently recommended by any national specialty board or 
federal agency for diagnosis of lung cancer in asymptomatic 
ex-smokers, regardless of patient age.  According to Dr. 
Curtis, three previous NCI-funded trials had failed to show 
any survival advantage for such screening.  Thus, it was Dr. 
Curtis's opinion that it was not likely that VA failed to 
diagnose and/or treat the lung cancer in a timely fashion.  

In the February 2002 VA medical opinion, Dr. Curtis also 
reported that because bronchogenic carcinomas could be very 
rapidly growing tumors, it was not unreasonable to assume 
that the lung fields could be clear to auscultation at the 
patient's clinic visit in December 1996 and yet have a tumor 
mass detectable by examination in March 1997.  Therefore, it 
was Dr. Curtis's opinion that a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession could not reasonably be expected to detect an 
asymptomatic lesion based on auscultation alone.  Dr. Curtis 
further opined that he could not find evidence that the 
veteran's death could have been avoided by a chest radiograph 
in December 1996 or before then, or that his care at the VA 
was suboptimal.   

In light of the above, the Board observes that there is no 
evidence of record which specifically shows that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment to the veteran, specifically 
medical treatment for his diabetes mellitus and hypertension 
had contributed to his demise.  Nor is there any evidence 
suggesting that a cause of the veteran's death was an event 
not reasonably foreseeable.  Thus, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is therefore denied. 

While the question of whether an x-ray evaluation should have 
been done earlier by VA may be debated, and while some debate 
as to whether cancer should have been detected earlier might 
be undertaken, only Dr. Curtis addressed the question of 
whether the veteran suffered death which probably would have 
been avoided if earlier diagnosis and treatment had been 
rendered.  He concludes that there is no evidence that death 
could have been avoided.  This opinion is not contradicted by 
the other evidence of record.  Consequently, because of his 
extensive review and his opinion as to the salient questions 
in this case, the Board gives greater weight to Dr. Curtis' 
opinion.  For all the reasons enunciated above, the Board 
concludes that the requirements for showing that death 
occurred due to omission or failure to diagnose or treat have 
not been met.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there are 
additional documents that have not been obtained and that 
would be pertinent to the present claim.  The evidence of 
record includes outpatient treatment records from the Ann 
Arbor VAMC, from October 1991 to December 1996.  The 
appellant has also submitted private medical records from St. 
Mary Hospital, from March to May 1997, and private medical 
statements from Dr. Goburdhun, dated in August 2000, and Dr. 
Hariri, dated in October 2000, in support of her contentions.  
She and her accredited representative have been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In addition, the appellant was informed of the 
enactment of the VCAA and its content.  Thus, the Board 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have in effect informed her 
of the pertinent law and regulations, and information and 
evidence that would be needed to substantiate her claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2002).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  She was also 
informed of the evidence that VA would obtain, including the 
expert opinion obtained in February 2002.  Id.  

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that a medial opinion addressing the 
appellant's contentions was obtained from a VA physician who 
reviewed the veteran's file.  In sum, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations. 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

